                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                :
EDDYSTONE RAIL COMPANY, LLC,                    :         CIVIL ACTION
                                                :
                   Plaintiff/Counter-Defendant, :
            v.                                  :         No. 17-495
                                                :
JULIO RIOS, JEREMY GAMBOA, BRIDGER              :
LOGISTICS, LLC, FERRELLGAS PARTNERS,            :
L.P., FERRELLGAS, L.P., BRIDGER RAIL            :
SHIPPING, LLC, BRIDGER REAL PROPERTY,           :
LLC, BRIDGER STORAGE, LLC, BRIDGER              :
SWAN RANCH, LLC, BRIDGER TERMINALS,             :
LLC, BRIDGER TRANSPORTATION, LLC, J.J.           :
ADDISON PARTNERS, LLC, J.J. LIBERTY, LLC, :
BRIDGER ADMINISTRATIVE SERVICES II, LLC, :
BRIDGER ENERGY, LLC, BRIDGER LAKE, LLC, :
BRIDGER LEASING, LLC, and BRIDGER                :
MARINE, LLC,                                      :
                   Defendants,                    :
                                                  :
BRIDGER LOGISTICS, LLC, FERRELLGAS                :
PARTNERS, L.P., and FERRELLGAS, L.P.,             :
                                                  :
                   Defendants/Counterclaimants. :
____________________________________________:

                                           ORDER

              AND NOW, this      13th   day of November, 2018, upon consideration of the

Motion to Dismiss for Lack of Personal Jurisdiction filed by Defendants, Bridger Administrative

Services, II, LLC, Bridger Marine, LLC, Bridger Rail Shipping, LLC, Bridger Real Property,

LLC, Bridger Storage, LLC, Bridger Swan Ranch, LLC, Bridger Terminals, LLC, Bridger

Transportation, LLC, Bridger Leasing, LLC, Bridger Energy, LLC, Bridger Lake, LLC, J.J.

Liberty, LLC, and J.J. Addison Partners, LLC (“Additional Entity Defendants”) (Doc. No. 190),

Plaintiff, Eddystone Rail Company’s (“Eddystone”) Opposition to October 5, 2018 Motions, the
Additional Entity Defendants’ Reply, and Eddystone’s Sur-Reply, it is hereby ORDERED that

the Motion to Dismiss is DENIED.




                                                 BY THE COURT:



                                                 /s/ Robert F. Kelly
                                                 ROBERT F. KELLY
                                                 SENIOR JUDGE




                                             2
